DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment

2.	The amendment filed on 08/18/2022 has been entered into this application. New claims 21-24 have been added.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 11-12, 14, 16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 3825747 by Thompson (herein after Thompson).

1-10. (Canceled).  

  
Regarding Claim 11,  Thompson teaches a sensor device for detecting an object with light of at least one wavelength (Fig. 1, 5, Abstract), comprising (Fig. 1-6): 
a light source (Fig. 1, 5 @ 10); 
a receiver (Fig. 1, 5 @ 16); and 
a mirror (Fig. 5 @ 44); 
wherein: 
the light source (Fig. 1, 5 @ 10) is configured to emit light in a transmit path in a first direction (Fig.1, 5 @ arrow pointing at right side is the first direction, out of the tube 12); 
the sensor device (Fig. 1, Abstract) is configured to form the emitted light into a shape (Col 2, line 61-63: tube 12, Col 3, line 20-26: annular beam thus teaches the shape) so that, upstream from the mirror (Fig. 5 @ 44) in the transmit path (Fig. 1, 5 @ arrow pointing at right side is the transmit path, out of the tube 12), in a plane perpendicular to the transmit path, the shape is of a surface (Col 2, line 61-63: tube 12, Col 3, line 20-26: annular beam thus teaches the shape of a surface) that, includes (a) a center inner area to which none of the emitted light is applied (Col 3, line 20-26: darkened interior portion), and (b) a surrounding area around the inner area that is lit with the emitted light (Fig. 1, 5 @ above and below 20), the emitted light having the shape (Col 2, line 61-63: tube 12, Col 3, line 20-26: annular beam thus teaches the shape) thereby traveling downstream in the transmit path towards a location of the transmit (Fig. 1, 5 @ arrow pointing at right side is the transmit path towards a location) path at which the mirror is located (Fig. 5 @ 44); 
an entirety of the mirror (Fig. 5 @ 44) overlaps with the center inner area so that all coordinates of a direction perpendicular to the first direction populated by the mirror are also within the center inner area of the shape in the plane upstream from the mirror (Fig. 5 @ 44, illustrates such configuration), the  light of the surrounding area of the shape being transmittable around the mirror (Fig. 5 @ 44, arrow pointing at right side illustrates light of the surrounding area of the shape being transmittable around the mirror 44), to thereby be emitted out of the sensor device (Fig. 1, 5, arrow pointing at right side illustrates out of the sensor device); 
the mirror is configured for light reflections (Fig. 5 @ 44, arrow pointing at left side impinging on the mirror 44 illustrates the reflection towards the receiver 16), which enter the sensor device in a direction opposite to the first direction (Fig. 1, 5, arrow pointing to the left side which enters the sensor device is opposite to the arrow pointing to the right side (i.e. the first direction) which exit the sensor device is opposite), to impinge upon the mirror (Fig. 5 @ 44) and to be reflected by the mirror (Fig. 5 @ 44, reflected by the mirror towards the receiver 16), towards the receiver (Fig. 5 @ 16), in a direction that is not parallel to the first direction (Fig. 1, 5, illustrates that the direction is not parallel to the first direction, rather, oblique).

Regarding Claim 12,  Thompson teaches wherein the surface is formed to be annular-shaped or elliptical ring-shaped (Fig. 1 @ 12, Col 2, line 61-63: tube 12).  

Regarding Claim 14,  Thompson teaches wherein a shape of an outer contour of the center inner area essentially corresponds to a shape of an outer contour of the surrounding area of the shape (Col 2, line 61-63: tube 12, Col 3, line 20-26: annular beam thus teaches the limitation). 

Regarding Claim 16,  Thompson teaches further comprising:
a lens (Fig. 1 @ 14) is situated for light of the transmit path (Fig. 1 @ 22); and 
a mount (Fig. 1 @ 12) for the lens (Fig. 1 @ 14), and wherein the mount (Fig. 1 @ 12) is essentially hollow (Fig. 1 @ 12, Col 2, line 61-63: tube 12 thus teaches hollow).  

Regarding Claim 19,  Thompson teaches a method for detecting an object with light of at least one wavelength using a sensor device that includes a light source, a receiver, and a mirror (See Claim 11 rejection. Note: Apparatus claim can be used to implement method claim.), the method comprising: 
emitting the light, by the  light source in a transmit path in a first direction (See Claim 11 rejection. Note: Apparatus claim can be used to implement method claim.); 
forming the emitted light into a shape so that, upstream from the mirror in the transmit path, in a plane perpendicular to the transmit path, the shape is of  surface, that includes (a) a center inner area to which none of the emitted light is applied and (b) a surrounding area around the inner area that is lit with the emitted light, the emitted light having the shape thereby traveling downstream in the transmit path towards a location of the transmit path at which the mirror is located, wherein an entirety of the mirror overlaps with the center inner area so that all coordinates of a direction perpendicular to the first direction populated by the mirror are also within the center inner area of the shape in the plane upstream from the mirror, the light of the surrounding area of the shape being transmitted in the first direction around the mirror, to thereby be emitted out of the sensor device (See Claim 11 rejection. Note: Apparatus claim can be used to implement method claim.); 
receiving, by the sensor device, light reflections that enter the sensor device in a direction opposite to the first direction, the received light reflections impinging upon the mirror (See Claim 11 rejection. Note: Apparatus claim can be used to implement method claim.); and 
the reflecting, by the mirror, the light reflections impinging upon the mirror towards the receiver in a direction that is not parallel to the first direction (See Claim 11 rejection. Note: Apparatus claim can be used to implement method claim.).
 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



6.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson as applied to Claim 11 above and further in view of JP2003249112A by Eiji et al (hereinafter Eiji).


Regarding Claim 13,  Thompson teaches wherein the surface (Fig. 1 @ 12, Col 2, line 61-63: tube 12) is formed to be quadrangular, hexagonal, or octagonal with a numbers of corners connected by light edges (Fig. 3, illustrates corners connected by light edges), but does not explicitly teach and wherein the light source is composed of a number of light sources that equal to the number of the corners (Fig.1 @ 10), with each of the number of light sources producing a respective one of the edges.  

	However, Eiji teaches the light source is composed of a number of light sources that equal to the number of the corners, with each of the number of light sources producing a respective one of the edges (Fig. 1, 2, Par. [0026, 0029]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Thompson by Eiji as taught above such that the light source is composed of a number of light sources that equal to the number of the corners, with each of the number of light sources producing a respective one of the edges is accomplished in order to obtain a predictable result.

7.	Claims 15 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson as applied to Claim 11 above.

Regarding Claim 15, Thompson teaches further comprising a first lens (Fig. 1, 5 @ 14) having a curvature by which an initial form of the emitted light present on the transmit path (See Claim 11 rejection) is expanded to into the shape (Fig. 1, 5, illustrates that the beam exiting the lens 14 is expanded), wherein the first lens (Fig. 1, 5 @ 14) is  situated in the transmit path, the light source (Fig. 1, 5 @ 10) and the mirror (Fig. 5 @ 44) but does not explicitly teach wherein the first lens is  situated in the transmit path between the light source and the mirror.

	However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to rearrange parts for different configurations in order to obtain a predictable result, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Regarding Claim 23,  Thompson teaches further comprising a lens (Fig. 1, 5 @ 14) arranged in the transmit path, the light source (Fig. 1, 5 @ 10) and the mirror (Fig. 5 @ 44), wherein the lens (Fig. 1, 5 @ 14) is configured to perform beam forming (Fig. 1, 5, illustrates that the beam exiting the lens 14 is expanded) but does not explicitly teach lens arranged in the transmit path, between the light source (Fig. 1, 5 @ 10) and the mirror.  

However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to rearrange parts for different configurations in order to obtain a predictable result, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Regarding Claim 24,  Thompson teaches further comprising an outer mount and an inner mount (Fig. 1 @ 12, implicitly teaches an outer mount and an inner mount because the lens is secured inside the tube 12), wherein the lens is ring-shaped (Fig. 1, 5 @ 14)  and is held by and radially between the outer mount and the inner mount (Fig. 1 @ 12, implicitly teaches held by and radially between the outer mount and the inner mount because the lens is secured inside the tube 12).


8.	Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson as applied to Claim 11 above and further in view of “High resolution imaging with TM01  laser beams”, Proc. of SPIE vol 7099, 709901 (2008) by Dehez et al (hereinafter Dehez) (Submitted by Applicant in IDS).

Regarding Claim 17,  Thompson teaches further comprising a spatial mode converter, wherein the spatial mode converter is configured to convert an original form of the emitted light of the light source into a different form having the shape. 

However, Dehez teaches a spatial mode converter (Fig. 7 @ Mode converter). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Thompson by Dehez as taught above such that a spatial mode converter, wherein the spatial mode converter is configured to convert an original form of the emitted light of the light source into a different form having the shape is accomplished in order to convert to TM01 as suggested by Dehez (Dehez, Conclusion).

Regarding Claim 18,  Thompson teaches all the features of the claimed invention except wherein the spatial mode converter includes: an axicon, a liquid crystal, a resonator structure, a Mach-Zehnder interferometer, a combination of one or multiple waveplates and an interferometer, a holographic element, a birefringent element, or an arbitrary combination thereof. 

However, Dehez teaches wherein the spatial mode converter (Fig. 7 @ Mode converter) includes: an axicon, a liquid crystal, a resonator structure, a Mach-Zehnder interferometer (Page 2, Sec. 2.1: Experimental setup, 1st para.), a combination of one or multiple waveplates and an interferometer, a holographic element, a birefringent element, or an arbitrary combination thereof. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Thompson by Dehez as taught above such that wherein the spatial mode converter includes at least one of: an axicon, a liquid crystal, a resonator structure, a Mach-Zehnder interferometer, a combination of one or multiple waveplates and an interferometer, a holographic element, a birefringent element, or an arbitrary combination thereof is accomplished in order to combine two TM01 as suggested by Dehez (Dehez, Page 2, Sec. 2.1: Experimental setup, 1st para.). 

9.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson as applied to Claim 19 above and further in view of US Patent No. 5642209 by Baker (hereinafter Baker).

Regarding Claim 20,  Thompson teaches wherein an annular-shaped or elliptical ring-shaped cross-section surface for light is generated (Fig. 1 @ 12, Col 2, line 61-63: tube 12), but does not explicitly teach and wherein two different Hermite-Gaussian modes or two different transverse electromagnetic modes of the light, in the form of a laser, are superimposed.

However, Baker teaches wherein two different Hermite-Gaussian modes or two different transverse electromagnetic modes of the light, in the form of a laser, are superimposed (Col 6, line 16-26).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Thompson by Baker as taught above such that wherein two different Hermite-Gaussian modes or two different transverse electromagnetic modes of the light, in the form of a laser, are superimposed is accomplished in order to combine fix the amplitude peaks of the beam on the intensity profile (Baker, Col 6, line 16-26). 

10.	Claim 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson as applied to Claim 15 above and further in view of US Patent No. 4063226 by Kozman et al (hereinafter Kozman).

Regarding Claim 21,  Thompson teaches the transmit path between the first lens and the mirror (See Claim 15 rejection), but does not explicitly teach further comprising a second lens arranged in the transmit path between the first lens and the mirror, wherein the second lens is configured to perform beam forming. 

However, Kozman teaches a second lens (Fig. 1A @ 48) after the first lens (Fig. 1A @ 46).

Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filling date of the claimed invention to modify Thompson by Kozma as taught above such that a second lens arranged in the transmit path between the first lens and the mirror, wherein the second lens is configured to perform beam forming is accomplished in order to shape the beam as suggested by Kozma (Kozma, Col 4, line 30-33).
 
Regarding Claim 22,  Thompson teaches further comprising an outer mount and an inner mount (Fig. 1 @ 12, implicitly teaches an outer mount and an inner mount because the lens is secured inside the tube 12), wherein the lens is ring-shaped (Fig. 1, 5 @ 14) and is held by and radially between the outer mount and the inner mount (Fig. 1 @ 12, implicitly teaches held by and radially between the outer mount and the inner mount because the lens is secured inside the tube 12) but does not explicitly teach the second lens is ring-shaped. 

However, Kozman teaches the second lens is ring-shaped (Fig. 1A @ 48).

Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filling date of the claimed invention to modify Thompson by Kozma as taught above such that wherein the second lens is ring-shaped and is held by and radially between the outer mount and the inner mount is accomplished in order to shape the beam as suggested by Kozma (Kozma, Col 4, line 30-33).




Response to Arguments

Applicant’s arguments filed on 08/18/2022 with respect to claim 13 under U.S.C. 112 have been fully considered and they are persuasive. Therefore, the rejection is withdrawn.

In response to Applicant’s arguments with respect to rejections of claims 11-24 have been fully considered but they are not persuasive.

	The Applicant argues that Thomson does not disclose or suggest all of the features of either of claims 11 and 19 and therefore does not anticipate either of claims 11 and 19 or any of claims 12-14 and 16, which depend from claim 11 (Argument, Page 8). 

	The Examiner respectfully disagrees. Thomson does disclose or suggest all of the features of either of claims 11 and 19 and therefore does anticipate either of claims 11 and 19 or any of claims 12-14 and 16, which depend from claim 11 (See Final OA).

	The Applicant’s argument regarding Claim 15 is moot. Kozma reference is not used in Claim 15 rejection (Argument, Page 8).

	The Applicant’s argument regarding Claim 20 is not persuasive (Argument, Page 8). Baker reference was used to reject” two different Hermite-Gaussian modes or two different transverse electromagnetic modes of the light, in the form of a laser, are superimposed”.

As per MPEP § 2145. IV, “One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)”.

The Applicant’s argument regarding Claims 21-24 is not persuasive (Argument, Page 9). As mentioned above Thomson discloses or suggests all of the features of claim 11 and Claims 21-24 depend from claim 11 are also rejectable in combination of Thomson and Kozma (See Final OA).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMIL AHMED/
Primary Examiner, Art Unit 2886